COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

 Cause Number:              01-18-00824-CR
 Trial Court Cause
 Number:                    1495266
 Style:                     Avery Lynn Jones
                            v. The State of Texas
 Date motion filed*:        August 14, 2019
 Type of motion:            Motion to Extend Time to File Reply Brief
 Party filing motion:       Appellant
 Document to be filed:      Reply Brief

Is appeal accelerated?      Yes       No

 If motion to extend time:
          Original due date:                             July 3, 2019
          Number of previous extensions granted:         1
          Date Requested:                                30 days

Ordered that motion is:

             Granted
                   If document is to be filed, document due: September 16, 2019
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Date: August 20, 2019